PER CURIAM.
The provision requiring the production of the books and papers seems to be unnecessary and would entail a great hardship upon the corporation. The order for the examination of the defendants should therefore be modified, by striking out the provision for the production of books and papers, leaving the plaintiff to obtain such books and papers as may be necessary for the examination by subpoena duces tecum at the time of the examination.
The order should therefore be modified, as above indicated, and, as modified, affirmed, without costs.